GLADNEY, Judge.
This action was instituted by Sidney J. Lemoine against Paul Lambert and the Girard Insurance Company for the purpose of recovering property damages and an award for personal injuries as the result of a collision which occurred 'on April 2, 1953, on U. S. Highway 71-190. This case was consolidated for purposes of trial with Descant v. Girard Insurance Company, 99 So.2d 491. The- facts and legal issues applicable herein are fully stated in the companion case with the single exception that in the instant case Paul Lambert has filed in connection with his answer, a reconventional demand. A stipulation was entered into by the parties litigant stating the damages claimed by Paul Lambert in his reconventional demand aggregate $1,227.
The trial court, after trial of the case on its merits, rendered judgment rejecting the demands of plaintiff, Sidney J. Le-moine, and rendered judgment in favor of Paul Lambert, defendant, the plaintiff in reconvention, in the sum of $1,227.85. The judgment of this court is in accord with that decree.
Therefore, for the reasons set forth in Descant v. Girard Insurance Company and Paul Lambert, supra, the judgment from which appealed is affirmed at appellant’s cost.